Order entered November 29, 2012




                                              In The


                            Ji[t! i tri t a[             at aita
                                        No. 05-12-01580-CV

                              MICHAEL LODISPOTO, Appellant

                                               V.

                                     ADI RUVOLO, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-03660-2012

                                            ORDER

        The Court has before it appellant’s November 21, 2012 motion for temporary relief and

appellee’s November 27, 2012 response to that motion. Neither party has requested enforcement

of the temporary injunction from this Court. See TEX. R. App. P. 29.4. We therefore GRANT

the motion and STAY the November 30, 2012 hearing In the trial court on appellee’s motion for

contempt, motion for order to show cause, and motion for sanctions. This stay shall remain in

effect until further order of this Court.




                                                    DAVID L.
                                                    JUSTICE